Name: Commission Implementing Decision (EU) 2015/1199 of 17 July 2015 recognising Bosnia and Herzegovina as being free from Clavibacter michiganensis ssp. sepedonicus (Spieckerman and Kotthoff) Davis et al. (notified under document C(2015) 4838)
 Type: Decision_IMPL
 Subject Matter: plant product;  agricultural policy;  Europe;  agricultural activity;  trade
 Date Published: 2015-07-22

 22.7.2015 EN Official Journal of the European Union L 194/42 COMMISSION IMPLEMENTING DECISION (EU) 2015/1199 of 17 July 2015 recognising Bosnia and Herzegovina as being free from Clavibacter michiganensis ssp. sepedonicus (Spieckerman and Kotthoff) Davis et al. (notified under document C(2015) 4838) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular point 12 of Part A of Annex III thereto, Whereas: (1) Point 12 of Part A of Annex III to Directive 2000/29/EC provides for a general prohibition concerning the introduction into the Union of tubers of species of Solanum L. and their hybrids, other than those specified in points 10 and 11 of that Part A, including tubers of Solanum tuberosum L., originating in third countries. That prohibition is not to apply to European third countries recognised as being free from Clavibacter michiganensis ssp. sepedonicus (Spieckerman and Kotthoff) Davis et al. (the organism). (2) It appears from information related to the survey campaigns in 2011, 2012 and 2013 and a report related to the survey campaign in 2014 supplied by Bosnia and Herzegovina and from information collected during an audit carried out in that country by the Food and Veterinary Office in March and April 2014 that the organism does not occur in Bosnia and Herzegovina and that that country has taken satisfactory follow-up action in response to the recommendations of the final report of the audit of the Food and Veterinary Office. (3) It is therefore appropriate to recognise Bosnia and Herzegovina as being free from the organism. (4) This Decision is without prejudice to any subsequent findings that may show that the organism is present in Bosnia and Herzegovina. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Recognition Bosnia and Herzegovina is recognised as being free from Clavibacter michiganensis ssp. sepedonicus (Spieckerman and Kotthoff) Davis et al. (the organism). Article 2 Request for information The Commission will request Bosnia and Herzegovina to supply, on a yearly basis, the information necessary to verify that Bosnia and Herzegovina continues to be free from the organism. Article 3 Addressees This Decision is addressed to the Member States. Done at Brussels, 17 July 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1.